DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in view of Lawson et al (US 2012/0138190 A1) and further in view of Rodgers (US 2014/0262574 A1).

Regarding Claim 1, Yutao teaches an intelligent meal delivery system, as illustrated in figures 6 and 7, adapted to be used in a restaurant including a pick-up region and a plurality of access regions for delivering foods, noting the mention of said meal delivery system comprising;
at least one rail device (11, 1101, 1102, 1103, 1104) as illustrated in figures 6, 8 and 9, each including
a rail, i.e., rail track (11), as illustrated in figure 6, that is adapted to be disposed in the restaurant, that is adapted to extend along a path along which the access regions are arranged, and that includes an outbound portion, an inbound portion and a return portion interconnecting said outbound portion and said inbound portion, noting that the rail track (11) is formed in a loop configuration, as illustrated in figures 6 and 7, and
a plurality of position tags, i.e., trolley sensor module (701), as mentioned at paragraph 37, that are disposed on said trolley;
a delivering vehicle, i.e., said trolley, as illustrated in figure 6, for example, movable along said rail (11), adapted to deliver the foods from the pick-up region to the access regions, and including
a locomotive carrier, as illustrated in figures 1-6, that includes 
a bottom seat, i.e., connection block (4),
a carrier plate, i.e., carriage plate (1), disposed on and above said bottom seat (4) in a height direction and adapted for carrying the foods, and
a main wheel set (10, 601, 602, 603), as illustrated in figures 1-3, disposed on and under said bottom seat (4), and including a chassis plate, i.e., guide support plate (101), that is pivotally connected to said bottom seat (4) and that is rotatable about a vertical axis, i.e., via front and rear bearing shafts (603, 703), so as to allow said bottom seat (4) to steer, two main wheels (102) that are respectively disposed on lateral sides of said chassis plate (101), as mentioned at paragraph 38, i.e., “two driven wheels 102 are supported and rotatably connected to the guide support plate 101”, and a single motor that moves said main wheels (102), rather than two motors, that independently and respectively drive said main wheeIs (102) to rotate such that said locomotive carrier (1) moves along said rail (11), said chassis plate (101) being disposed in front of said bottom seat (4) in a direction that said delivering vehicle moves and having a bottom surface facing said rail, as illustrated in figure 1 and as mentioned at English Translation dated 2/24/22, under “Specific Execution Examples”, third full paragraph, last seven lines, which state as follows.
Of course, serious overload in the car accident on the front axle of the front axle assembly 6 and the rear axle assembly 7 connected with the main body connection block 4 of overweight supporting block at the corresponding position 8 and rear axle overweight supporting block 9 will act. front axle overweight overweight supporting block supporting block 8 and the rear axle 9 as the support frame 2 the gravity deformation and contact of sensor assembly 3, they together play the role of supporting the front axle assembly 6 and a rear axle assembly 7 prevent the trolley caused by heavy and structural damage, reduces the security risk.
Emphasis provided.

    PNG
    media_image1.png
    942
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1206
    858
    media_image2.png
    Greyscale

 chassis plate in front of said bottom seat in Applicant’s disclosure.  
Note also that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art-see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious as a matter of design choice to have duplicated the single motor to include two motors, for the purpose of increasing the driving force used to rotate the wheels (102) connected to front axle assembly (6) and guide plate (602), as illustrated in figure 2, or wheels (102) connected to rear axle assembly (7) and guide plate (702), as illustrated in figure 3.
Regarding Claim 1, Yutao further teaches a controller device (503), mounted to said locomotive carrier, i.e., via the front axle assembly (6), as mentioned at paragraph 45, noting also paragraphs 34 and 37 which mentions said controller, configured to control said locomotive carrier, i.e., as mentioned at paragraph 37, last sentence, “using the feedback information of the car sensor module 701, the controller adjusts the related movement state of the car according to the setting”, and including a detector module, i.e., trolley sensor module (701), that detects said position tags, a controller module  (501) that is electrically connected to said detector module, as mentioned at paragraphs 34, 37 and 45, and said motors, as mentioned at paragraph 38, and that is configured for controlling said motors to drive said main wheels (102) to rotate and controlling said detector module (701) to detect said position tags, and a battery set (5, 501) that is electrically connected to said motors, as mentioned at paragraph 34, first sentence, i.e., “a battery assembly 5 for driving and supplying power to the front axle assembly 8 and a detection compartment board 1”, said detector module (3) and said controller module to provide electricity thereto.
Regarding Claim 1, Yutao teaches wherein said rail (11) includes inner (1102) and outer (1103) side walls horizontally apart from each other to define said guideway (1101) therebetween for guiding movement of said delivering vehicle, wherein said locomotive carrier further including a plurality of guiding wheel sets (102, 103) as illustrated in figures 2 and 3, mounted to said bottom seat (4) and said chassis plate (101) to facilitate movement of said locomotive carrier along said rail (11), each of said guiding wheel sets (102, 103) including at least one auxiliary wheel (103) that is rotatable about an axis parallel to the height direction and that is in contact with one of said inner and outer side walls of said rail (11).  See annotated figures 2, 3 and 9, as follows.

    PNG
    media_image3.png
    979
    765
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    640
    media_image4.png
    Greyscale

Note that the auxiliary wheels (103), as shown in figures 2 and 3, ride inside guide wheel groove (1101), as shown in figure 9.  Which sidewall is labeled as inner and outer is a matter of design choice as the inner or outer designation is relative the frame of reference. For example, if station hole (1104) is defined as an innermost feature, relative to reinforcing rib (1105), which is defined as outermost, then the designation of inner and outer sidewalls as seen in annotated figure 9 above applies.  However, it is equally acceptable for an ordinarily skilled artisan to have designated the reverse of this configuration.  Nonetheless, Yutao’s disclosed apparatus has the same structure and function as Applicant’s claimed device. 

that are disposed on said rail and that are spaced apart from one another a plurality of position tags along said rail.
	Regarding Claim 1, Yutao does not expressly teach, but Lawson teaches at paragraph 66, fourth sentence, that “various conduits, electrical conductors or other means can be laid beneath the surface of the plant floor 35 such that radio frequency, ultrasonic or other sensing means can be used to sense the location of the ‘buried’ tracks”, noting that the “buried track” is interpreted as the conductor and that the “surface” below which the “buried track” is buried is analogous to Yutao’s rail.  
	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a plurality of position tags that are disposed on said rail and that are spaced apart from one another along said rail as taught by Lawson, in Yutao’s track in place of Yutao’s position tags/sensor module (701), since both systems are well known position sensing systems that are alternatives to each other.  
	Additionally, note that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Einstein, 8 USPQ 167.
	Therefore, it would have been obvious to have buried the position sensors into the track surface rather than locating them on the trolley, as well known alternatives to each other to accomplish location tracking of the trolley. 
 a detector module that is mounted on said bottom surface of said chassis plate for detecting said position tags, and that moves together with said chassis plate to pivot relative to said bottom seat.  
	Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a detector module that is mounted on said bottom surface of said chassis plate for detecting said position tags, and that moves together with said chassis plate to pivot relative to said bottom seat, since Lawson already teaches a plurality of position tags that are disposed on said rail and that are spaced apart from one another along said rail, and one of ordinary skill in the art would have recognized that placing the detector module on the chassis plate would enable the detector to face the rail directly and thus have direct access to the spaced apart position tags as the chassis plate passes over them.
Regarding Claim 1, Yutao does not expressly teach an operating device communicatively connected to said controller module of said controller device, and including an operating portion that is communicatively connected to said control module and that is operable to transmit an instruction to said controller module, said controller module being configured to control said delivering vehicle according to the instruction.
Regarding Claim 1, Yutao does not expressly teach, but Chen teaches an operating device, i.e., input device (310), as mentioned at paragraph 27 and as communicatively connected to said controller module (300) of said controller device, and including an operating portion, i.e., setting device (320), that is communicatively connected to said control module (300) and that is operable to transmit an instruction to said controller module (300), said controller module (300) being configured to control said delivering vehicle (25) according to the instruction, as illustrated in figures 1-3 and as mentioned at paragraphs 21, 27 and 28, for example.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an operating device communicatively connected to said controller module of said controller device, and including an operating portion that is communicatively connected to said control module and that is operable to transmit an instruction to said controller module, said controller module being configured to control said delivering vehicle according to the instruction, as taught by Chen, in Yutao’s intelligent meal delivery system, for the purpose of controlling said system through user input. 
Regarding Claim 1, Yutao does not expressly teach wherein when said locomotive carrier is at said return portion of said rail, a speed at which one of said main wheel proximal to said outer side wall is driven to rotate by a corresponding one of said motors is faster than a speed at which the other one of said main wheels proximal to said inner side wall is driven to rotate by a corresponding one of said motors.
wherein when said locomotive carrier, i.e. PVS (110), as illustrated in figures 1 and 2, for example, is at said return portion of said rail, as taught by Yutao, a speed at which one of said main wheel proximal to said outer side wall is driven to rotate by a corresponding one of said motors is faster than a speed at which the other one of said main wheels proximal to said inner side wall is driven to rotate by a corresponding one of said motors, as mentioned at paragraph 37, which states as follows.
[0037] As shown in FIGS. 2 and 3, the front and rear trucks 230, 230' are composed of several components. The truck 230 is composed of a first portion 320 which is coupled to the deck 225, and a second portion 310. The trucks 230, 230' are coupled to the deck 225 with truck bolts 295. In other embodiments the trucks are coupled to the deck in other ways. The second portion 310 tilts or pivots with respect to the first portion 320 about a truck pivot 330. Wheels 210 or wheel motors 220 are mounted on the truck axle 235 which is rigidly and/or fixedly coupled to the second portion 310. Tilt performance is controlled and improved by two truck springs 340 which are coupled to the first portion 320 and the second portion 310, and which serve to bias the second portion 310 toward a "wheels straight" position in the absence of turning forces. In other embodiments, fewer than two springs, more than two springs, or other biasing technologies may be used to bias the second portion 310 toward the "wheels straight" position. The tilt of the trucks 230, 230' (which is based on the user's 120 left to right weight distribution) allows the PVS 110 to be steered left or right. When the PVS 110 is turning, two wheel motors coupled to the same truck cover different amounts of distance and therefore spin at different speeds. The control system 280 allows the two wheel motors to operate at different speeds by maintaining substantially equal force for each wheel motor. Operating the two wheel motors at substantially equal force allows for traction control by preventing excess wheel slippage and spin outs. The independent operation of the two wheel motors allows the PVS 110 to smoothly turn either left or right. The base damper 350 further improves performance and control of the PVS 110.
Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein when said locomotive carrier is at said return portion of said rail, a speed at which one of said main wheel proximal to said outer side wall is driven to rotate by a corresponding one of said motors is faster than a speed at which the other one of said main wheels proximal to said inner side wall is driven to rotate by a corresponding one of said motors, as taught by Rodgers, in Yutao’s locomotive carrier wheel sets for the purpose of enabling proper wheel tracking and traction control as the wheel sets are turning, such as in a curved portion of the rail.
Regarding Claim 3, Yutao teaches wherein said delivering vehicle further
includes a first weighting unit, i.e., gravity sensor assembly (3, 301), mentioned at paragraph 34, and as illustrated in figure 1, disposed between said bottom seat, i.e., connection block (4) and said carrier plate (1), and including a first weight sensor, i.e, gravity sensor (301), as illustrated in figure 5 and as mentioned at paragraph 43, that is disposed under said carrier plate (1), that is electrically connected to said controller module, as mentioned at paragraph 34, second to last sentence, i.e., “the gravity sensor assembly 3 can detect whether the car is if (sic) there is a load, if there is not load, the controller connected to the gravity sensor assembly 3 controls the car to return to the starting position”, and that is adapted for measuring the total weight of said carrier plate and the foods placed thereon so as to output a weight signal to said controller module accordingly, as mentioned at paragraph 34, said controller module being configured to determine whether or not an object is disposed on said carrier plate according to the weight signal received from said first weight, sensor so as to control said motors accordingly, i.e., to start said motors so that the main wheels will rotate and thus transport the delivering vehicle back to its starting point.
Regarding Claim 7, Yutao teaches wherein said rail (11) includes a guideway (1101), as illustrated in figures 8 and 9 and as mentioned at paragraph 41, for guiding movement of said delivering vehicle and having a horizontal width smaller than that of said locomotive carrier, noting that guideway (1101) is smaller than the device as illustrated in figures 1 and 6, noting particularly the carrier plate (1) is wider than track (11).
Claim(s) 2, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in view of Lawson et al (US 2012/0138190 A1), further in view of Rodgers (US 2014/0262574 A1) and further in view of Abekawa (US 2001/0037915 A1).
Regarding Claims 2, 5 and 9, Yutao teaches the system as described above.
Regarding Claim 2, Yutao does not expressly teach wherein said controller device further includes an obstacle detecting module communicatively connected to said controller module and configured to detect whether or not an obstacle is disposed in front of said delivering vehicle in a direction that said delivering vehicle moves, said controller module being configured to control said motors to stop driving said main wheels when said obstacle detecting module detects an obstacle.
wherein said controller device (24), as illustrated in figures 4 and 8, further includes an obstacle detecting module, i.e., camera (16), as mentioned at paragraphs 47-49 or sensor (99), mentioned at paragraph 106 as being either a camera or an infrared sensor, communicatively connected to said controller module (24), as illustrated in figure 4, and configured to detect whether or not an obstacle is disposed in front of said delivering vehicle in a direction that said delivering vehicle moves, as mentioned at paragraphs 47-49 and 106, said controller module (24) being configured to control said motors to stop driving said main wheels when said obstacle detecting module detects an obstacle, as mentioned at paragraph 106, last sentence, i.e., “it is sufficient for the carrier wagon to be controlled so as to stop for a while till the person passes through a portion in front of the carrier wagon”.
	Regarding Claim 2, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein said controller device further includes an obstacle detecting module communicatively connected to said controller module and configured to detect whether or not an obstacle is disposed in front of said delivering vehicle in a direction that said delivering vehicle moves, said controller module being configured to control said motors to stop driving said main wheels when said obstacle detecting module detects an obstacle, as taught by Abekawa, in Yutao’s system, for the purpose of avoiding obstacles in the path of said delivering vehicle.
wherein said delivering vehicle further includes a driven carrier that is drawn by said locomotive carrier to move along the rail, and that includes a bottom seat, a carrier plate disposed on and above said bottom seat in the height direction and adapted for carrying the foods, and a driven wheel set disposed on and under said bottom seat in the height direction and rotatable along said rail.
Regarding Claim 5, Yutao does not expressly teach, but Abekawa teaches wherein said delivering vehicle, i.e, carrier wagon (110, 120) further includes a driven carrier (120) that is drawn by said locomotive carrier (110), as illustrated in figures 18-21 and as mentioned at paragraph 106-108, to move along the rail, as taught by Yutao, that includes a bottom seat, a carrier plate disposed on and above said bottom seat in the height direction and adapted for carrying the foods, and a driven wheel set, i.e., the carrier wagon (110, 120) of Abekawa, disposed on and under said bottom seat in the height direction and rotatable along said rail, as taught by Yutao.
Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein said delivering vehicle further includes a driven carrier that is drawn by said locomotive carrier to move along the rail, and that includes a bottom seat, a carrier plate disposed on and above said bottom seat in the height direction and adapted for carrying the foods, and a driven wheel set disposed on and under said bottom seat in the height direction and rotatable along said rail. as 
	Regarding Claim 9, Yutao teaches at paragraph 37, last sentence, that “trolley sensor module 701 includes at least a position sensor” and that “using the feedback information of the car (trolley or carriage) sensor module 701, the controller adjusts the related movement state of the car (trolley or carriage) according to the setting”.  Emphasis provided.
Regarding Claim 9, Yutao does not expressly teach wherein said controller module of said controller device stores a delivery map including a plurality of position codes that correspond respectively to said position tags, the instruction transmitted from said operating portion of said operating device including one of said position codes, said controller module being configured to control said motors to move said locomotive carrier toward one of said position tags corresponding to said one of said position codes included in the instruction, and to control said motors to stop driving said main wheels when said detector module detects the one of said position tags corresponding to said one of said position codes included in the instruction.
Regarding Claim 9, Yutao does not expressly teach, but Abekawi teaches wherein said controller module, i.e., CPU (24), ROM (20) and RAM (23) memory devices, as mentioned at paragraphs 49-52 and as illustrated at figures 4 and 5, of said controller device (12), as mentioned at paragraphs 46, second sentence, i.e., “controller 12”, and at paragraph 49, second sentence, i.e., “the controller”, and as stores a delivery map, i.e., a traveling route, as mentioned at paragraph 49, second sentence, including a plurality of position codes, as mentioned at paragraph 50, i.e., table numbers, that correspond respectively to said position tags, which are interpreted as positions of the tables mentioned in paragraph 50 and illustrated in figures 1 and 5, noting step S1, i.e., “input code of table to be served”, the instruction transmitted from said operating portion of said operating device, i.e., input switch (19), as illustrated in figure 4 and as mentioned at paragraphs 47 and 50, including one of said position codes, i.e., table numbers, said controller module, i.e., including CPU (24) with RAM (20) and ROM (23), being configured to control said motors (13) to move said locomotive carrier (110) toward one of said position tags, i.e., tables, corresponding to said one of said position codes, i.e., table numbers, included in the instruction, i.e., traveling route data (20), as illustrated in figure 4 and as mentioned at paragraph 49, and to control said motors (13) to stop driving said main wheels (8) when said detector module, i.e., camera (16), detects the one of said position tags, i.e. a targeted table, corresponding to said one of said position codes, i.e., table numbers, included in the instruction, i.e. traveling route data, as mentioned at paragraph 51, last sentence, i.e., “[d]uring the traveling, the camera mounted to the carrier wagon takes a picture ahead, and an image data taken by the camera is then processed by the image data processing device thereby to judge a distance to the objective table”.  
Note also the second embodiment of Abekawa’s system as illustrated in figures 8, 9 and 13 and as mentioned in paragraphs 67-74, for example, in which a Cartesian coordinate system is used to transmit route information to the controller of the carrier. 
wherein said controller module of said controller device stores a delivery map including a plurality of position codes that correspond respectively to said position tags, the instruction transmitted from said operating portion of said operating device including one of said position codes, said controller module being configured to control said motors to move said locomotive carrier toward one of said position tags corresponding to said one of said position codes included in the instruction, and to control said motors to stop driving said main wheels when said detector module detects the one of said position tags corresponding to said one of said position codes included in the instruction. as taught by Abekawa, in Yutao’s delivery system, for the purpose of guiding the delivery vehicle to the proper target locations throughout the intelligent meal delivery system.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in view of Lawson et al (US 2012/0138190 A1), further in view of Rodgers (US 2014/0262574 A1) and further in view of Knuepfel et al (US 2020/0114523 A1).
Regarding Claim 4, Yutao teaches the system as described above.
Regarding Claim 4, Yutao does not expressly teach wherein said rail device further includes a charging station adapted to be disposed in the pick-up region and disposed on said rail for charging said battery set of said delivering vehicle.
wherein said rail device further includes a charging station adapted to be disposed in the pick-up region and disposed on said rail for charging said battery set of said delivering vehicle, as mentioned at paragraph 71, third sentence from the bottom, i.e., “[i]n some embodiments, the motors are actuated by power supply situated in the chassis, e.g., a battery that is charged by driving the robot 300 to where it can make electrical contact with a charging station”.
	Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein said rail device further includes a charging station adapted to be disposed in the pick-up region and disposed on said rail for charging said battery set of said delivering vehicle, as taught by Knuepfel, in Yutao’s system, for the purpose of charging the battery of said delivering vehicle.  
Note that Applicant’s specification and disclosure provides no criticality as to locating the charging station near the pickup area, and that it would have been obvious to one of ordinary skill in the art to have used a pickup area or any other area for location of the charging station based upon expected downtime of the delivery vehicle, thus affording the charging time to be nested within another task, such as preparation of a food or beverage item, for example.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutao (CN 107628145 A) in view of Chen et al (US 2006/0011417 A1), further in view of Lawson et al (US 2012/0138190 A1), further in view of Rodgers (US 2014/0262574 A1), .
Regarding Claim(s) 6, Yutao teaches the system as described above.
Regarding Claim 6, Yutao does not expressly teach wherein:
    	said delivering vehicle further includes a first weighting unit disposed between said bottom seat and said carrier plate of said locomotive carrier, and including a first weight sensor that is disposed under said carrier plate, and that is electrically connected to said controller module, and that is adapted for measuring the total weight of said carrier plate of said locomotive carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said locomotive carrier according to the weight signal received from said first weight sensor, so as to control said motors accordingly; and 
said delivering vehicle further includes a second weighting unit disposed between said bottom seat and said carrier plate of said driven carrier, that is electrically connected to said controller module, and that is adapted for measuring the total weight of said driven carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said driven carrier according to the weight signal received from said second weight sensor and to control said motors accordingly..
  Regarding Claim 6, Yutao does not expressly teach, but Nagasu teaches wherein:
    	said delivering vehicle, i.e,  further includes a first weighting unit disposed between said bottom seat, i.e., one of a set of trucks/axle sets of said rolling stock/freight car, and said carrier plate, i.e., the body of the rolling stock, of said locomotive carrier, and including a first weight sensor (S111), as illustrated in figure 1C as mentioned at paragraph 40, and that is disposed under said carrier plate, i.e., the body of the rolling stock, and that is electrically connected to said controller module, i.e., central processing unit (S13), as illustrated in figure 1a, and that is adapted for measuring the total weight of said carrier plate of said locomotive carrier and the foods/payload placed thereon so as to output a weight signal to said controller module (S13) accordingly, said controller module (S13) being configured to determine whether or not an object is disposed on said carrier plate of said locomotive carrier according to the weight signal received from said first weight sensor (s111),  so as to control said motors accordingly, as mentioned at paragraph 17, last two sentences, and as illustrated in figures 5 and 6; and 
said delivering vehicle, i.e., device 1 (S14), as illustrated in figure 1a, further includes a second weighting unit (S111), as illustrated in figure 1C, disposed between said bottom seat and said carrier plate of said driven carrier, i.e, device (S14), that is electrically connected to said controller module (S13), and that is adapted for measuring the total weight of said driven carrier and the foods placed thereon so as to output a weight signal to said controller module (S13) accordingly, as mentioned at paragraph 17, last two sentences, said controller module (S13) being configured to determine whether or not an object is disposed on said carrier plate of said driven carrier (S14) according to the weight signal received from said second weight sensor (S111) and to control said motors accordingly, i.e., output power (S113), noting that Nagasu teaches controlling the torque output to drive devices as illustrated in figures 5 and 6, for example.
Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein:
    	said delivering vehicle further includes a first weighting unit disposed between said bottom seat and said carrier plate of said locomotive carrier, and including a first weight sensor that is disposed under said carrier plate, and that is electrically connected to said controller module, and that is adapted for measuring the total weight of said carrier plate of said locomotive carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said locomotive carrier according to the weight signal received from said first weight sensor, so as to control said motors accordingly; and 
said delivering vehicle further includes a second weighting unit disposed between said bottom seat and said carrier plate of said driven carrier, that is electrically connected to said controller module, and that is adapted for measuring the total weight of said driven carrier and the foods placed thereon so as to output a weight signal to said controller module accordingly, said controller module being configured to determine whether or not an object is disposed on said carrier plate of said driven carrier according to the weight signal received from said second weight sensor and to control said motors accordingly, as taught by Nagasu, in Yutao’s system, for the purpose of properly and efficiently distributing power to each of the driven carrier and the locomotive carrier.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 24, 2022